Citation Nr: 0825141	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a left hip disability.

3.  Entitlement to a disability rating in excess of 10 
percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2007, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge during a hearing at the 
RO.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for a left hip disability and 
entitlement to a disability rating in excess of 10 percent 
for a lumbar spine disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the veteran has submitted a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Because the claim of entitlement to 
TDIU is inextricably intertwined with the issues of 
entitlement to increased ratings, the issue of entitlement to 
TDIU is to be held in abeyance pending completion of the 
development discussed below.  See Hoyer v. Derwinski, 1 Vet. 
App. 208, 209-10 (1991).





FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.   The record does not contain any probative evidence 
indicating that the veteran's current cervical spine disorder 
is related to his active service or any incident therein.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107  (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2005 and May 2006 letters, with 
respect to the claims of entitlement to service connection 
and increased disability ratings.  The May 2006 letter also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2005 and May 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to service connection for a cervical spine 
disorder, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in February 2005, prior to 
the adjudication of the matter in June 2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2005 and May 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and private treatment records.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for a cervical spine disorder.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is not 
necessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had a chronic cervical 
spine disorder in service and the record contains no 
probative evidence attributing the veteran's current cervical 
spine disorder to service.  Therefore, because there is no 
event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Pertinent Legal Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
will also be granted for aggravation of a nonservice-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  It is noted that VA recently amended 38 C.F.R. § 
3.310, effective October 10, 2006, with the intent of 
conforming the regulation to Allen.  The Board will apply, 
however, the regulation as it was written and in effect when 
the veteran filed his claim as well as during the majority of 
the appeal period.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).

The veteran and his representative allege entitlement to 
service connection for a cervical spine disorder as directly 
related to his period of service.  The Board initially notes 
that as lay persons, neither the veteran nor his 
representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between the service and a cervical 
spine disorder disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).

As noted, the veteran contends that service connection for a 
cervical spine disorder is warranted.  There is, however, no 
evidence in the service medical records of a chronic cervical 
spine disorder, that the veteran's current cervical spine 
disorder manifested during active duty, nor is there any 
evidence of cervical spine arthritis manifested to a 
compensable degree within one year of separation from service 
in accordance with 38 C.F.R. §§ 3.307 and 3.309 (2007).   

The available service medical records are silent as to a 
complaints or a diagnosis of a chronic cervical spine 
disorder.  The Board acknowledges that the veteran presented 
on two occasions, in October 1988, with complaints of neck 
pain; however, service medical records do not reveal a 
diagnosis of a chronic cervical spine disorder.  On October 
6, 1988, the veteran was hit in the jaw while playing 
basketball.  Accordingly, he presented for treatment for jaw 
and neck pain; at that time, the veteran was unable to fully 
open his mouth.  Physical examination revealed full range of 
motion of the cervical spine, with intense pain with 
extension to the right side.  A skull series, however, 
revealed no evidence of fracture.  Additionally, x-rays of 
the left-side of the mandible revealed no fracture or 
malalignment.  The veteran was diagnosed as having sustained 
blunt trauma to the left mandible.  Subsequent medical 
records do not reveal complaints of neck pain until October 
30, 1988, when the veteran presented for treatment after he 
hit his head on top of a knee-knocker.  Although he did not 
lose consciousness, he did see stars.  The veteran was 
diagnosed as having a superior cranius hematoma and was 
treated with Tylenol for the headaches and ice for the 
swelling.  A review of the treatment records regarding the 
veteran's October 1988 injuries do not reveal a diagnosis of 
a chronic disorder of the cervical spine.  Moreover, for the 
remaining three years of his period of active duty, the 
service medical records are silent as to complaints of, 
treatment for, or a diagnosis of a cervical spine disorder.  
Accordingly, the veteran's October 1988 complaints of neck 
pain are determined to be acute and transitory episodes and 
to have resolved during service. 

Additionally, the post service medical evidence of record 
does not document any complaints regarding his cervical spine 
until May 1999, eight years after his discharge from service.  
In May 1999, the veteran presented with complaints of left 
sided chest pain, with breathing, and neck pain.  Chest x-
rays were normal and the veteran was diagnosed as having 
costochondritis.  No diagnosis regarding a chronic cervical 
spine disorder was rendered.  Rather, the record is silent as 
to a chronic cervical spine disorder until 2005.  In July 
2005, an MRI report demonstrated a mild circumferential disc 
bulge at C5-6, which was mildly narrowed.  At that time, 
there was no evidence of any significant degenerative 
changes, congenital abnormality, or craniocervical junction 
or C1-2 abnormality.  The cervical spinal cord was normal in 
size, contour, intensity and location.  In April 2007, the 
veteran's VA treatment provider submitted that the veteran 
had stated that he worked as a mail carrier and was unable to 
do his regular job because of neck stiffness and pain and an 
inability to turn his neck completely.  Workup and treatment 
were in progress.  

In light of the aforementioned evidence, the Board finds that 
service connection for a cervical spine disorder is not 
warranted.  As noted, the veteran was not diagnosed as having 
a chronic cervical spine disorder during service or for many 
years thereafter.  The veteran was not diagnosed as having 
arthritis within a year of his discharge from service; 
rather, there is no evidence of a diagnosis of degenerative 
joint disease in the record.  Additionally, the post-service 
medical evidence does not contain any objective evidence in 
support of the veteran's theory of entitlement.  Accordingly, 
the crucial link between the disease and service, whether 
shown by evidence of the disease during service, or evidence 
within the presumptive period, is not present.  Based on the 
foregoing, it cannot be said that a cervical spine disorder 
was present in active service or manifest to a compensable 
degree within the first post-service year.  

In conclusion, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a cervical spine disorder.

ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to the claims entitlement to an initial 
disability rating in excess of 10 percent for a left hip 
disability and entitlement to a disability rating in excess 
of 10 percent for a lumbar spine disability.  A review of the 
record reveals that the veteran was last afforded a VA 
examination in April 2005.  Since the last VA examination, 
the veteran has testified that his left hip and lumbar spine 
disabilities have worsened.  Accordingly, the veteran should 
be afforded an additional VA examination in order to 
determine the current severity of his left hip and lumbar 
spine disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
left hip disability.  The claims file 
should be made available to the examiner 
for review.  The examiner is requested to 
identify all symptoms that are related to 
the veteran's service-connected left hip 
disability.  The examiner is requested to 
set forth in degrees of excursion any 
limitation of motion of the veteran's left 
hip that is related to his service-
connected disability.  

In so doing, the examiner is requested to 
do the following:  

(1) express an opinion as to whether pain 
that is related to the veteran's left hip 
disability, could significantly limit the 
functional ability of the left hip during 
flare-ups or when the left hip is used 
repeatedly over a period of time, and 
express these determinations, if feasible, 
in terms of the additional loss of range of 
motion due to pain on use or during flare-
ups; and 

(2) determine whether as a result of the 
service-connected left hip disability, the 
left hip exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if feasible, 
in terms of the additional loss of range of 
motion due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion with 
respect to whether or not these factors 
result in additional loss of range of 
motion, it should be so stated.

The examiner is also requested to offer an 
opinion as to whether the veteran's 
service-connected left hip disability, 
causes the veteran to be unable to obtain 
and retain substantially gainful 
employment.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
lumbar spine disability.  The claims file 
should be made available to the examiner 
for review.  The examiner is requested to 
identify all symptoms that are related to 
the veteran's service-connected lumbar 
spine disability.  The examiner is 
requested to set forth in degrees of 
excursion any limitation of motion of the 
veteran's lumbar spine that is related to 
his service-connected disabilities.  

In so doing, the examiner is requested to 
do the following:  

(1) express an opinion as to whether pain 
that is related to the veteran's lumbar 
spine disability, could significantly limit 
the functional ability of the lumbar spine 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and 

(2) determine whether as a result of the 
service-connected lumbar spine disability, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination, and 
express these determinations, if feasible, 
in terms of the additional loss of range of 
motion due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion with 
respect to whether or not these factors 
result in additional loss of range of 
motion, it should be so stated.

The examiner should state whether there are 
any abnormal neurological findings 
pertaining to the lumbar spine disability, 
i.e., symptoms reflective of incomplete or 
complete paralysis of the sciatic nerve, 
including any degree of incomplete 
paralysis if demonstrated.

The examiner is also requested to indicate 
whether the lumbar spine disability results 
in incapacitating episodes that are defined 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a physician 
and treatment by a physician.  If 
incapacitating episodes are identified, the 
examiner is requested to indicate the total 
duration of episodes and the frequency of 
episodes.

The examiner is also requested to offer an 
opinion as to whether the veteran's 
service-connected lumbar spine disability, 
causes the veteran to be unable to obtain 
and retain substantially gainful 
employment.

3.   Thereafter, the RO should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
to the veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


